Citation Nr: 1819623	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  08-13 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to July 10, 2006.

2.  Entitlement to TDIU on a schedular basis for the time period from July 10, 2006 to May 6, 2014.


REPRESENTATION

Appellant represented by:	Atty. Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to July 2002. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The Veteran testified before a Veterans Law Judge at a September 2011 Travel Board hearing.  A transcript of that hearing has been associated with her claims file.  In February 2018, the Board sent the Veteran a letter informing her that the Veterans Law Judge who had conducted the March 2010 hearing was no longer employed at the Board and asked her to indicate whether she wanted to attend a new hearing.  In a February 2018 letter, the Veteran's representative responded that the Veteran did not wish to have another hearing.  Additionally, the Veteran's representative requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2017).

In March 2012, the Board remanded the appeal to the AOJ for additional development.  That development was completed, and the appeal was returned to the Board for further adjudication.  In a September 2016 decision, the Board declined to grant entitlement to TDIU.  A June 2017 Court of Appeals for Veterans Claims (CAVC) order vacated the Board's decision, and adopted a Joint Motion for Remand (JMR) for reconsideration of the Veteran's claim.  This issue is once again before the Board.

The issue of entitlement to a TDIU rating on an extraschedular basis prior to July 10, 2006, is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to July 10, 2006, the Veteran's service-connected disabilities do not have a combined rating of 70 percent or more.

2.  From July 10, 2006, to May 5, 2014, the Veteran's service-connected disorders have rendered her unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

From July 10, 2006, to May 5, 2014, the criteria for entitlement to a TDIU rating have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his or her ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him or her in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a total disability rating based upon individual unemployability.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

In this case, the Veteran has a 100 percent rating for service-connected disorders since May 6, 2014, rendering a claim for TDIU since that time moot.  The issue before the Board, as reflected on the title page and the June 2017 JMR is entitlement to a TDIU rating prior to May 6, 2014.

TDIU prior to July 10, 2006

Prior to July 10, 2006, the Veteran is service-connected for migraine headaches rated as 50 percent disabling; a right wrist disorder rated as ten percent disabling; and sinusitis rated as ten percent disabling.  Her combined disability rating for this time period is 60 percent.  See 38 C.F.R. § 4.25.  Therefore, the Veteran's combined service-connected disabilities do not render her eligible for a TDIU rating under the scheduler percentage requirements contemplated by VA regulations.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Entitlement to a TDIU rating on an extraschedular basis is addressed in the remand below.  See 38 C.F.R. § 4.16(b).

TDIU from July 10, 2006, to May 5, 2014

During the relevant time period, the Veteran is service-connected for migraine headaches rated as 50 percent disabling; major depressive disorder rated as 30 percent disabling; a right wrist disorder rated as ten percent disabling; and sinusitis rated as ten percent disabling.  Her combined disability rating for this time period is 70 percent.  See 38 C.F.R. § 4.25.  Therefore, the Veteran meets the criteria for TDIU consideration under 38 C.F.R. § 4.16(a).  Further, the claims file contains some evidence that he cannot secure or follow substantially gainful employment due to his or her service-connected disabilities.

In this case, the record reflects that the Veteran was last employed as a housekeeper in June 2004, and was terminated for unsatisfactory performance.  Prior to working as a housekeeper, she worked as a cook at a nursing home for six months, and after her termination as a housekeeper, she unsuccessfully attempted to work as a secretary for a junkyard.  During the relevant time period, her highest level of education was a GED high school equivalency.  See October 2017 Vocational Assessment; see also November 2017 Veteran Statement, September 2011 Board Hearing.

During the relevant time period, the Veteran underwent several VA examinations.  In both an August 2006 examination for neurological disorders and a May 2007 VA examination for her right wrist disorder, the examiners did not address the Veteran's ability to keep and maintain substantially gainful employment.  During an October 2007 VA examination for psychiatric disorders, the examiner noted that the Veteran's psychiatric symptoms "would negatively impact" the Veteran's ability to function appropriately in an occupational setting, but did not opine as to the degree of this impact.  During a June 2008 VA examination, the examiner noted that the Veteran had a mild right wrist condition and would be limited to a job that does not require continuous wrist flexion and extension.  During another June 2008 VA examination, the examiner determined that the Veteran's sinus disorder did not significantly restrict her employability.  During a July 2008 VA examination, the examiner noted migraines with several headaches per week and several prostrating headaches per month.  The examiner only opined that patients with worse migraines had remained employed, and did not specifically address the Veteran's employability.  During a series of May 2014 VA examinations, an examiner determined that the Veteran's sinus disorder did not cause unemployability, and an additional VA examiner opined that the Veteran's migraines probably would not prevent most employment.

During a different May 2014 VA examination regarding the Veteran's major depressive disorder, the examiner indicated that the Veteran's symptoms resulted in an inability to pursue gainful employment.  However, this examination resulted in a rating of 100 percent for major depressive disorder as of May 6, 2014, mooting consideration of entitlement to TDIU after this date.  See November 2014 Rating Decision; see also 38 C.F.R. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

The claims file also contains an October 2017 vocational assessment.  During the assessment, the counselor reviewed the Veteran's claims file and work history, and interviewed the Veteran.  The counselor provided an in-depth review of the Veteran's claims file, and determined that service-connected disorders began affecting the Veteran's employability as early as 2003.  The counselor noted that migraine medicine caused excessive drowsiness affecting the Veteran's ability to arrive to work on time and stay awake during work; and her right wrist disorder prevented her from performing even sedentary activity that required repetitive motion.  Based on an analysis of the Veteran's work and educational background, among other things, the counselor determined the following:

Given the aforementioned information, in the opinion of this VE, [the Veteran] is at least as likely as not precluded from securing and following a substantially gainful occupation that exists in her local or the national economies based solely on her service-connected migraine headaches and right wrist injury residuals, and has been unable to do so since 2003....

The counselor also noted that the Veteran's major depressive disorder further rendered the Veteran unemployable during the relevant time period, opining that the depressive symptoms would impair the interpersonal relationships needed even for sedentary jobs.  

The Board notes that none of the VA examinations conducted during the relevant time period considered the combined effects of the Veteran's service-connected disorders on her employability.  By contrast, the counselor who conducted the October 2017 vocational assessment addressed all of the symptoms of the Veteran's service-connected disorders.  The counselor also provided an exhaustive discussion of the Veteran's educational history, employment history, and medical treatment records during the relevant time period.  The Board finds the October 2017 vocational assessment to be the most probative evidence in the claims file regarding the Veteran's ability secure or follow a substantially gainful occupation from July 10, 2006, to May 6, 2014.

Based on the above, the preponderance of the evidence indicates that the Veteran's service-connected migraines, major depressive disorder, right wrist disorder, and sinusitis preclude her ability to perform her prior vocation as a housekeeper, or any non-sedentary occupation.  When considering her limited educational level during the relevant time period and previous employment history, the record does not reveal any type of sedentary employment wherein the Veteran could earn substantially gainful employment.  See Bowling v. Principi, 15 Vet. App. 1, 7 (2001) (substantially gainful employment refers to, at the minimum, the ability to earn a living wage, and is not engaged in substantially gainful employment if annual income below the poverty threshold for one person).  Entitlement to a TDIU rating for the relevant time period is granted.


ORDER

From July 10, 2006, to May 6, 2014, entitlement to a TDIU rating is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Veteran does not meet the scheduler criteria for consideration of TDIU, the Board must also consider whether referral for extraschedular consideration is warranted.  Such consideration is warranted when a veteran fails to meet the percentage requirements for eligibility for a total disability rating set forth in 38 C.F.R. § 4.16(a).  Under the extraschedular provision of 38 C.F.R. § 4.16(b), a claimant must show that he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities in order to warrant a referral to the Director, Compensation Service, for extraschedular consideration.

In this case, the record reflects that the Veteran was last employed as a housekeeper in June 2004, and was terminated for unsatisfactory performance.  Prior to working as a housekeeper, she worked as a cook at a nursing home for six months, and after her termination as a housekeeper, she unsuccessfully attempted to work as a secretary for a junkyard.  During the relevant time period, her highest level of education was a GED high school equivalency.  See October 2017 Vocational Assessment; see also November 2017 Veteran Statement, September 2011 Board Hearing.

The claims file contains an October 2017 vocational assessment.  During the assessment, the counselor reviewed the Veteran's claims file and work history, and interviewed the Veteran.  The counselor determined that service-connected disorders began affecting the Veteran's employability as early as 2003.  The counselor noted that migraine medicine caused excessive drowsiness affecting the Veteran's ability to arrive to work on time and stay awake during work; and her right wrist disorder prevented her from performing even sedentary activity that required repetitive motion.  Based on an analysis of the Veteran's work and educational background, among other things, the counselor determined the following:

Given the aforementioned information, in the opinion of this VE, [the Veteran] is at least as likely as not precluded from securing and following a substantially gainful occupation that exists in her local or the national economies based solely on her service-connected migraine headaches and right wrist injury residuals, and has been unable to do so since 2003....

Under these circumstances, the claim is remanded for referral to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claim to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating for a total disability rating based upon individual unemployability prior to July 10, 2006, due to service-connected disabilities under 38 C.F.R. § 4.16(b).

2.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


